     Case 2:19-cv-00665-WKW-CSC Document 8 Filed 07/20/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

DANIEL ERIC COBBLE                        )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )       CASE NO. 2:19cv665-WKW
                                          )                [WO]
UNITED STATES OF AMRICA,                  )
UNITED STATES STATE                       )
DEPARTMENT,                               )
STATES GOVERNEMNT OF
TENNESEE,
U.S. LIBRARY OF CONGRESS,
DEPARTMENT OF MOTOR
VEHICLES SAFETY,
U.S. PATENT OFFICE,
UNITED STATES POSTAL
SERVICE,
UNITED STATES TREASURY,
DEPARTMENT OF REVENUE,
GEORGIA DEPARTMENT OF
CORRECTIONS,

              Defendants.

                                      ORDER

      On October 4, 2019, the Magistrate Judge filed a Recommendation that the

court dismissed Plaintiff’s action without prejudice for his failure to pay the filing

and administrative frees upon initiating this lawsuit. Plaintiff has filed objections.

(Doc. # 3.) Based upon an independent and de novo review of the Recommendation,
     Case 2:19-cv-00665-WKW-CSC Document 8 Filed 07/20/20 Page 2 of 2




see 28 U.S.C. § 636(b), the court finds that the Recommendation is correct and that

the objections lack merit.

      Accordingly, it is ORDERED as follows:

      (1)    Plaintiff’s objections (Doc. # 3) are OVERRULED;

      (2)    The Recommendation (Doc. # 2) is ADOPTED; and

      (3)    This action is DISMISSED WITHOUT PREJUDICE.

      Final judgment will be entered separately.

      DONE this 20th day of July, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        2
